In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                  (Filed: November 19, 2015)

* * * * * * * * * * * * * *                 *      UNPUBLISHED
TAHLIA SEPCTOR, M.D.,                       *
                                            *      No. 15-401
               Petitioner,                  *
                                            *
v.                                          *      Special Master Hamilton-Fieldman
                                            *
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *      Ruling on Entitlement; Conceded;
                                            *      Influenza (Flu) Vaccine; Shoulder Injury
               Respondent.                  *      Related to Vaccine Administration
                                            *      (SIRVA).
* * * * * * * * * * * * * * *
Jack D. Hull, II, Goldsmith & Hull, Northridge, CA, for Petitioner.
Julia McInerny, United States Department of Justice, Washington, D.C., for Respondent.

                                RULING ON ENTITLEMENT1

        On April 21, 2015, Tahlia Spector, M.D., (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“the Program”).2 Petitioner alleged
that an influenza (“flu”) vaccination she received on September 19, 2013, caused her to suffer
from a shoulder injury related to vaccine administration (“SIRVA”).

       On November 13, 2015, Respondent filed a report pursuant to Vaccine Rule 4(c) in
which she concedes that Petitioner is entitled to compensation in this case. Respondent’s Report,

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002 § 205, 44 U.S.C. § 3501 (2006). In
accordance with the Vaccine Rules, each party has 14 days within which to request redaction “of
any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material
fits within the requirements of that provision, such material will be deleted from public access.
2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42
U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual
section references will be to 42 U.S.C. § 300aa of the Act.
ECF No. 21. Specifically, Respondent agrees that Petitioner’s alleged injury is consistent with
SIRVA. Id. at 7. Based on a review of the medical records, Respondent concludes that
Petitioner has satisfied all legal prerequisites for compensation under the Act. Id.

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of
Respondent’s concession and a review of the record, the undersigned finds that Petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




                                                2